Citation Nr: 1821577	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  13-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
 
THE ISSUE
 
Entitlement to total disability due to individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Robert V. Chisholm, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from July 1959 to June 1962.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
 
The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is associated with the claims file.  
 
In January 2016, the Board denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court vacated the Board's January 2016 decision and remanded the claim for readjudication. 
 
This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
 
 
 
 
REMAND
 
The Veteran asserts that he is unable to maintain substantially gainful employment solely due to his service-connected bilateral pes planus.
 
The Veteran filed a claim for total disability evaluation based on individual unemployability in April 2010.  The Veteran is service connected only for bilateral pes planus, and this disorder was rated as 50 percent disabling from December 28, 1998 to January 31, 2013; 10 percent disabling from  February 1, 2013 to June 10, 2013, and  30 percent disabling since June 11, 2013.  Consequently, at no time since April 2010 has the Veteran met the minimum scheduler criteria for a total disability rating based on individual unemployability under 38 C.F.R. § 4.16 (a).
 
A total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16 (a) requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to a veteran's education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).
 
In the January 2016  decision, the Board denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders finding that the majority of the evidence demonstrated that he was capable of most sedentary employment.  The Court, however, held that the Board erred by providing an inadequate statement of reasons or bases for its determination by failing to articulate a definition or standard for what constitutes sedentary or "mostly sedentary" employment, which is not addressed by the applicable regulations concerning total disability due to individual unemployability.
 
In correspondence received in January 2018, the representative submitted an opinion from a vocational rehabilitation consultant.  That consultant opined that it was at least as likely as not that the Veteran has been unable to secure and follow substantially gainful employment, to include sedentary unskilled employment, since 1998 when the appellant discontinued full-time work because of his bilateral foot condition.  The vocational rehabilitation consultant's assessment included an opinion that it would be difficult for the Veteran to maintain concentration for over 10 minutes at one time, and that he would be required to walk for approximately 15 minutes or elevate his legs for relief, amounting to a degree of time that would be both excessive and unconducive to employment.  This opinion, which was based on a telephonic interview of the appellant and a review of his claims file, is inconsistent with the medical examinations of the Veteran's bilateral pes planus on record.  While the Veteran's representative references Z.F. as an "expert", a review of Z.F.'s resume reflects his status as an "intern" less than two years ago.  
 
Nevertheless, the most recent examination of the Veteran's bilateral pes planus was in November 2013.  Accordingly, further development to include a current VA examination is necessary prior to analyzing this claim on the merits.  In requesting such an examination, the Board recognizes that the ultimate responsibility for a total disability due to individual unemployability determination is a factual rather than a medical question.  As such, it is an adjudicative determination.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16 (a)).  Still, the Board finds that information addressing the current functional impact of the Veteran's bilateral pes planus disability on employment would be useful to the Board in adjudicating the issue.  
 
Accordingly, the case is REMANDED for the following action:
 
1. Request all records of podiatric care from the VA Medical Center in Atlanta, Georgia and associated outpatient clinics for the period since May 2017. All podiatric records obtained must be associated with the claims folder. If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule an examination with a podiatrist to assess the nature of any functional impairment caused by bilateral pes planus.  Any and all functional impairment caused by any nonservice connected lower extremity disorder to include, but not limited to, diabetic neuropathy and arthralgia must be carefully and fully differentiated.  Following the examination the examiner is to specifically address whether it is at least as likely as not that the Veteran's bilateral pes planus alone is so disabling that the claimant is unable to perform any job that is consistent with his education and occupational experience.  The Veteran has reported that he completed two years of college.  In addressing the appellant's ability to work only his pes planus, and his educational and occupational experience may be considered. The claimant's age and all nonservice connected disorders to include, but not limited to, residuals of prostate cancer, cataracts, impotence, diabetes, hallux valgus, depression, posttraumatic stress disorder, and poly substance abuse may not be considered.  

If the examiner finds that the appellant can perform sedentary employment the examiner must explain what she/he means by "sedentary employment."

The podiatrist must specifically address the January 12, 2018 TDIU Vocational Assessment Report by vocational rehabilitation consultant, Z.F..  If the podiatrist disagrees with the assessment that disagreement must be discussed in detail.  
 
A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
3. Thereafter the RO is to readjudicate the claim of entitlement to a total disability due to individual unemployability claim.  If the benefit sought on appeal is not granted, the RO must refer the case to the Director of the Compensation Service for that office to address in writing the appellant's entitlement to benefits based on individual unemployability on an extraschedular basis.  Then, if the claim still remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

